_

mM Nh hw WM HMO NW NYO DBP NYO 2 S| BS BS Se SBS | S| S| SS
oN Oo fk WO NY |= COC O WAN DO oN FF WO ND | O

oO on om on fF W ND

[

FILED . RECEIVED
__ ENTERED . SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

JUL -2 2013

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
VALLIER WILLIAM TOMPKINS, Case No. 3:16-cv-00692-RCJ-CBC
Plaintiff,
Vv. ORDER
KAREN GEDNEY, et al.,
Defendants.

 

 

 

 

This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis.
(ECF No. 1). Based on the financial information provided, the Court finds that Plaintiff is
unable to prepay the full filing fee in this matter.

The Court imposed a 90-day stay on January 14, 2019 and subsequently
extended the stay to June 2, 2018. (ECF No. 13, 20). The Court also entered an
order in which the parties were assigned to mediation by a court-appointed mediator.
(ECF No. 19). The Office of the Attorney General has filed a status report indicating
that settlement has not been reached and informing the Court of its intent to proceed
with this action. (ECF No. 24).

For the foregoing reasons, IT IS ORDERED that:

1. Plaintiff's application to proceed in forma pauperis (ECF No. 1) is

GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In

 
oO On DO nO F&F WO DN =

mM NM NM NM NM NH ND NO NYO FS = = S& @ FS = =|s =@ =
oan Oo nn FF WO DY | CO OC DAN DO HN FF WO ND | O

 

 

the event that this action is dismissed, the full filing fee must still be paid pursuant to 28
U.S.C. § 1915(b)(2).

2. The movant herein is permitted to maintain this action to conclusion
without the necessity of prepayment of any additional fees or costs or the giving of
security therefor. This order granting leave to proceed in forma pauperis shall not
extend to the issuance and/or service of subpoenas at government expense.

3. Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of
Corrections shall pay to the Clerk of the United States District Court, District of Nevada,
20% of the preceding month’s deposits to Plaintiff's account (Vallier William
Tompkins, # 84900), in the months that the account exceeds $10.00, until the full
$350.00 filing fee has been paid for this action. The Clerk of the Court shall SEND a
copy of this order to the Finance Division of the Clerk’s Office. The Clerk of the Court
shall also SEND a copy of this order to the attention of the Chief of Inmate Services for
the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

4. The Clerk of the Court shall electronically SERVE a copy of this order and
a copy of Plaintiff's second amended complaint (ECF No. 8) on the Office of the
Attorney General of the State of Nevada by adding the Attorney General of the State of
Nevada to the docket sheet. This does not indicate acceptance of service.

5. Service must be perfected within ninety (90) days from the date of this
order pursuant to Fed. R. Civ. P. 4(m).

6. Subject to the findings of the screening order (ECF No. 13), within twenty-
one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
accepts service; (b) the names of the defendants for whom it does not accept service,
and (c) the names of the defendants for whom it is filing the last-known-address
information under seal. As to any of the named defendants for whom the Attorney
General's Office cannot accept service, the Office shall file, under seal, but shall not

serve the inmate Plaintiff the last known address(es) of those defendant(s) for whom it
2

 
oO On Dm OH & Ww DN

_
oO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

has such information. If the last known address of the defendant(s) is a post office box,
the Attorney General's Office shall attempt to obtain and provide the last known physical
address(es).

7. If service cannot be accepted for any of the named defendant(s), Plaintiff
shall file a motion identifying the unserved defendant(s), requesting issuance of a
summons, and specifying a full name and address for the defendant(s). For the
defendant(s) as to which the Attorney General has not provided last-known-address
information, Plaintiff shall provide the full name and address for the defendant(s).

8. If the Attorney General accepts service of process for any named
defendant(s), such defendant(s) shall file and serve an answer or other response to the
complaint within sixty (60) days from the date of this order.

9. Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance
has been entered by counsel, upon their attorney(s), a copy of every pleading, motion
or other document submitted for consideration by the Court. Plaintiff shall include with
the original document submitted for filing a certificate stating the date that a true and
correct copy of the document was mailed or electronically filed to the defendants or
counsel for the defendants. If counsel has entered a notice of appearance, Plaintiff
shall direct service to the individual attorney named in the notice of appearance, at the
physical or electronic address stated therein. The Court may disregard any document
received by a district judge or magistrate judge which has not been filed with the Clerk,
and any document received by a district judge, magistrate judge, or the Clerk which fails
to include a certificate showing proper service.

10. This case is no longer stayed.

patep: “| 2/2017

 
  

ISTRATE JUDGE

 
